HSBC Bank v Santiago (2020 NY Slip Op 06451)





HSBC Bank v Santiago


2020 NY Slip Op 06451


Decided on November 12, 2020


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: November 12, 2020

Before: Gische, J.P., Gesmer, Kern, Kennedy, JJ. 


Index No. 35728/18E Appeal No. 12346 Case No. 2020-01259 

[*1]HSBC Bank, etc., Plaintiff-Respondent,
vEzequiel Santiago, et al, Defendant, Doris Briggs-Santiago, Also Known as Doris Biggs, Defendant-Appellant.



An appeal having been taken to this Court by the above-named appellant from an order of the Supreme Court, Bronx County (Doris M. Gonzalez, J.), entered on or about July 12, 2019,
And said appeal having been withdrawn before argument by counsel for the respective parties; and upon the stipulation of the parties hereto dated October 16, 2020,
It is unanimously ordered that said appeal be and the same is hereby withdrawn in accordance with the terms of the aforesaid stipulation.
ENTERED: November 12, 2020